QUINN, Associate Judge.
This is an uncontested appeal from a judgment dismissing, for lack of corroboration, a husband’s suit for absolute divorce on the grounds of desertion.1 From the record before us, we think plaintiff’s evidence tended to prove desertion. The court, however, after hearing plaintiff’s evidence, entered the following judgment:
“This cause having been heard upon the issues therein the Court finds as a fact that the parties hereto were married April 25, 1953; that plaintiff was a resident of this district; that plaintiff and defendant had not lived together and cohabited since the date of their separation, in August, 1954; that plaintiff testified that his wife deserted him, but that there was no testimony offered by plaintff tending to corroborate said fact. The Court concludes, as a matter of law, that the plaintiff was required to offer evidence corroborating the testimony of the plaintiff that his wife deserted him. Because of the failure of such proof, it is by the Court this 1st day of April,' 1957,
“Ordered, that the complaint for absolute divorce on the ground of desertion filed herein be and the same is hereby dismissed.” " "
We have recently ruled2 that corroboration is not required as a matter of law, and therefore a new trial must be granted.
Reversed with instructions to grant a new trial.

. Code 1951, § 16-403.


. Schroeder v. Schroeder, D.C.Mun.App., 133 A.2d 470.